Citation Nr: 0608257	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel injuries of the legs.

2.  Entitlement to a disability rating higher than 10 percent 
for residuals of a shrapnel injury of the left hand.

3.  Entitlement to a compensable disability rating for 
residuals of shrapnel injuries of the arms.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from September 1944 to July 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.


REMAND

In a letter from the veteran's representative, received at 
the Board in February 2006, before a decision was 
promulgated, the veteran, through his representative, 
requested that he be scheduled for a video conference hearing 
as soon as possible.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for a 
video conference hearing in accordance 
with the docket number of his appeal. 

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

